Title: Enclosure: James Swan to William Short, 12 December 1790
From: Swan, James
To: Short, William


Paris 12. Decemr. 1790.
Sir
To mine of the 27th. Novr. & 5th. Inst. I refer. I have nothing at present to trouble you with, only a Statement how things stand here concerning the debt. M. Morris & I were in dispute with the Bankers (with whom you have had some conversations here,) about their gratifications, they wishing with their Fathers & Cousins in Paris & Amstm. to absorb all. He having parted Wednesday morning for England, (said to be on accot. of Protested bills of Constables house in New York, in which he is concern’d) to return in a few days, left the business & quarrell upon me, & the result of my reasoning & firmness was, an apparent total separation.
These same Bankers told me yesterday, that a M. Jubert (whom I suppose to be the Treasurer of Languedoc) a great Agioteur, has proposed to the Committee of Finance, in opposition to my Submission, to pay the American debt wholly, & that immediatly. This I conceive to be a measure taken to throw morris & me out:but which I trust will be rendered null, by the propositions which Sweizer Jeanneret & Co. have made you of the Loan of a Sum equal to the debt here, your answer to which I hope to receive next post. It is a certain fact that your writing to M. Montmorin, or Mr. de Lazerre, or Mr. Du Fresne, that you shall be against all transfers to private persons, will have the effect to prevent it, & having a friend in the assembly will prevent it there also. Judging that you were against such transfer, it was, that Sweizer, Jeanneret & Co. went another road, in offering to lend money to the U.S., that you might pay France yourself.
I presume that Jubert, or his associates have taken no steps as yet with respect to proposals to you: they are still ignorant of Schweizer Jeanneret & Co.’s proposals. M. Montmorin & Mr Lambert having guarded that transaction, untill your answer, a Secret.
I am authorized to tender you by the same Company, who offered you the above Loan, Ten millions for accot. of the two million Dollar Loan, upon as good terms as the Dutch can offer you, and to do it as soon as the other shall be determin’d by you. This I presume will be agreeable to you, since I found by some private Letters here from Amstm., which were shown me three days since, that the Loans can’t commence till march, by reason of the 3 m. f not being all yet taken up: and the same Letters promised a combination to make arrangements here for the debt, in order to offer such terms to the Dutch money Lenders, as should baffle your ten million loan, & in order to hinder, patriot like, so much cash from going out of the Country, never to return. These intentions seemed to be founded on assurances from the Government or Comee. of Finances that the debt of the U.S. could be transferred for Value, with the guarantee of France.
All these may be useless projects—I repeat it, that I trust the neatness & honesty of Schweizer Jeanneret & Cos. proposals, will always meet your preferance, especially now when accompagnied with the Ten million loan, & being the first proposed, with a condition to receive any alterations that you might make.
I shall go immediatly to Amstm. with proper powers to negociate these affaires with you, the moment that we shall learn, that youhave approved the proposals, or even done it with amendments, provided you do not come here yourself, which one of the Letters mentioned above, hinted, was probable you would do. It might be better for me to meet you at the Hague or out of Amsterdam, to avoid the villainous intrigues & enquiries of these Jews of Amsterdam.
M. Littlepage brought me a few days since, Letters from Bordeaux, & offered to charge me with a Letter from Madrid for you: but I recommended him to the Marquis’s for that purpose, as he tho’t it was not to go by post. I presume there is one for me, will you be so good as forward it?
The affair of the provisions is still as in my last. The report of what is upon hand, not yet being made.
I am very respectfully Sir Your mo. obed. Servt.
Jam: Swan
M. Short.
